Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  those resulting in the establishment of a catalyst.
Claim 1 is (and claims 2 and 3 depending therefrom are) indefinite for lacking recitation of the necessary processing steps resulting in the establishment of a catalyst.  The preamble of claim 1 recites a “process of establishing a catalyst”; however, the final step recited in Applicants’ claimed method is producing said mixed alcohols”.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are indefinite because it cannot be determined if the limitation “syngas comprising an amount of hydrogen to carbon monoxide of at least 0.5 hydrogen to 5.0 of carbon monoxide” is intended to define a ratio of hydrogen to carbon monoxide present in the syngas (either by weight or by volume), or if said limitation is intended to define the respective amounts of hydrogen and carbon monoxide present in the syngas.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest Applicants’ claimed method, with respect to the formation of a catalyst by providing and locating catalyst precursors comprising molybdenum, cobalt and vanadium in an 
Exemplary prior art includes Janbroers et al. (U. S. Patent Publication No. 2011/0319505), which teaches a process for sulfiding a cobalt-molybdenum bulk catalyst precursor.  While the catalyst precursor forms a catalyst employed in the syngas conversion to produce one or more alcohols, the sulfiding process is "substantially devoid of hydrogen", and the catalyst precursor does not contain vanadium.  See paragraphs [0007]-[0013] and [0042]-[0049] of Janbroers et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 21, 2021